Citation Nr: 0124551	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son in law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1944 to January 1946.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 USC § 1318.

The Board notes that, although the issue of entitlement to 
DIC under the provisions of 38 USC § 1318 has been developed 
by the RO in the statement of the case, no evidence, and no 
statements of the appellant, have been presented which would 
indicate that there is any plausible claim under those 
provisions.  All evidence and argument presented in this 
claim has been based on a claim for DIC based on direct 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in May 1973.

2.  The death certificate reveals that the cause of death was 
peptic ulcer.

3.  At the time of the veteran's death, he was not service- 
connected for any disabilities.

4.  Service connection for cause of the veteran's death was 
denied in a May 1997 Board decision.

5.  Evidence submitted in support of the appellant's 
application to reopen a claim of service connection for cause 
of the veteran's death subsequent to the 1997 Board decision 
consists of copies of previously considered medical 
statements, affidavits, and the appellant and her son in 
law's testimony.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision that denied service 
connection for cause of the veteran's death is final.  38 
U.S.C.A. §§ 5108; 7104 (West 1991); 38 C.F.R. § 20.300 
(2000).

2.  Evidence received since the May 1997 Board decision with 
respect to service connection for cause of the veteran's 
death is not new and material; and the claim is not reopened.  
38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran had severe stomach 
pain in service.  She asserts that his gastrointestinal 
symptoms in service were later found to be caused by an 
ulcer.  She avers that the veteran died due to an ulcer, 
which first appeared in service, due to irregular and 
inadequate meals.

To establish service connection for a claimed disability, the 
facts as shown by the evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcers, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2000).

Service connection for the cause of the veteran's death was 
denied in a rating decision of September 1996.  The appellant 
entered a timely notice of disagreement and appeal regarding 
this issue.  In a Board decision dated in May 1997 the denial 
of service connection for the cause of the veteran's death 
was upheld.  

The evidence of record at the time of the May 1997 Board 
decision consisted of the veteran's service medical records, 
records and statements from Dr. Asuncion, affidavits of the 
veteran's spouse and friends, the veteran's death 
certificate, and sworn statements from the appellant and two 
of the veteran's service comrades.

The veteran had recognized guerrilla service from October 
1944 to January 1946.  There is no indication in the claims 
folder that the veteran was held as a prisoner of war.  
According to the death certificate, he died in May 1973.  The 
cause of death was listed as an ulcer.

At the time of his death the veteran was not service 
connected for any disabilities.  In statements and in an 
affidavit his widow claimed service connection for the ulcer 
that led to his death.

The veteran's Affidavit of Philippine Army Personnel, dated 
in December 1945, reveals that no wounds or illnesses were 
incurred between December 1941 and the date of return to 
military control.  According to the service medical records 
the only disability treated in service was cellulitis.  There 
is no indication of treatment for gastrointestinal symptoms 
or an ulcer in the service medical records.

The first clinical indication of treatment for an ulcer 
appears in a January 1996 private medical certificate.  The 
private physician stated that he had treated the veteran for 
a chronic peptic ulcer from January 1970 to May 1973.

The appellant also submitted two affidavits.  One affidavit 
stated that the signer had served in the military with the 
veteran.  He stated that the veteran complained of severe 
stomach pain.  He reported that the veteran said he had an 
ulcer caused by eating irregular meals while in the field.  
The other affiant stated that he was acquainted with the 
veteran and met him while they were home on leave.  He 
indicated that the veteran had told him that he had severe 
stomach pain.  After their discharge from the service he 
stated that the veteran continued to complain of stomach 
pain.  The appellant has also submitted an affidavit that 
states that the veteran had peptic ulcer disease which was 
contracted in service.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted subsequent to the May 1997 Board decision 
consists of further statements of the appellant, her 
testimony and that of her son in law at a personal hearing, 
and copies of statements earlier considered from Dr. 
Asuncion.

The Board acknowledges that the appellant has submitted 
evidence that is new to the record since the final 
disallowance in May 1997, in the form of her testimony and 
that of her son in law.  As this testimony essentially 
parallels earlier statements, and adds nothing new, it is 
merely cumulative.  Although the RO reopened the claim in a 
September 1999 statement of the case, the reasoning behind 
that decision is unclear.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996)A rating decision of July 1999 specifically 
stated that no new and material evidence had been presented.  
The only evidence presented subsequent to the July 1999 
rating decision and prior to the September 1999 statement of 
the case was a copy of a previously considered document.  The 
Board concludes that no new and material evidence has been 
presented to reopen the claim for service connection for the 
cause of the veteran's death.

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim for service connection for cause of the 
veteran's death, the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

